Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield, at Bridgeport. Docket No. 33975.
Arnaldo E. Granados, Esq., Assistant Public Defender, for the Petitioner.
John Benedict, Esq., Assistant State's Attorney for the State.
SENTENCE AFFIRMED
BY THE DIVISION: The petitioner who was seventeen (17) years old at the time of sentencing, was convicted after a trial by jury, of Murder (Sec. 53a-54 (a)) and sentenced to forty-six (46) years.
The petitioner shot and killed the victim using a .22 caliber rifle with a sawed-off barrel. He asks the Division to reduce his sentence to the minimum of twenty-five (25) years, for Murder. He claims that the victim who was older and bigger than he, was abusing him, that he called him derogatory names (faggot), that he felt cornered and threatened and that he reacted by shooting his antagonizer. The petitioner's version is not undisputed. The State claims the victim was unarmed, and was being pulled away when he was shot, that by-standers were telling the petitioner not to shoot, and that the victim was having words with the petitioner over a claimed abuse by the petitioner to the victim's nephew.
In any event, the jury chose to reject any lesser offense but found the petitioner guilty of murder. CT Page 4378
The petitioner, in 1988, had been adjudicated a delinquent on two (2) occasions for theft of automobile and resisting arrest and the presentence report shows a pending assault lt charge involving an attack by the petitioner on a potential witness against him.
The Court pointed out that the murder was senseless and that the petitioner could have walked away from the confrontation. Instead he chose to arm himself and shoot the victim.
It appears that the sentencing Court gave consideration to the petitioner's age along with the other circumstances involved.
Considering the nature of the offense, the character and background of the petitioner, the protection of the public interest and the deterrent, denunciatory and rehabilitative purposes for a sentence, the sentence imposed in this case was not inappropriate or disproportionate. It is affirmed.
Purtill, J., Klaczak, J. and Norko, J. participated in this decision.